Title: To Thomas Jefferson from William Kirkpatrick, 23 September 1803
From: Kirkpatrick, William
To: Jefferson, Thomas


          
            
              Sir
            
            Malaga 23 Sept 1803
          
          A Vessel offering from hence for Alexandria, at the Opening of our Fruit Season, for the first time, I have taken the Liberty of shipping on board of her, a few of what the Vineyards of my Family produce, to the Care of James Madison Esqr with a request to present them to your Excellency, in my name, as also a qr Cask cased of the very best Old Mountain or Malaga Wine (being of the Vintage 1747) that my Stores can boast of.
          I sincerely hope these trifling Objects may arrive in safety, and be delivered in good Condition to your Excellency, who I flatter myself will do me the Honor to admit of them, as a rarity not to be met with in America.
          I profit with much pleasure of this Occasion, to assure your Excellency of the high Esteem with Which I have the Honor to be,
          Your Excellency’s, most obedt & huml Servt
          
            
              Willm. Kirkpatrick
            
          
        